     Case 3:18-cv-02779-X Document 1 Filed 10/18/18                 Page 1 of 29 PageID 1


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 VOLLARA LLC, a Delaware Limited  §
 Liability     Company,       VOLLARA
                                  §
 CONCEPTS LLC, a Delaware Limited §
 Liability Company, and           §
 DBG GROUP INVESTMENTS, LLC, a    §
 Delaware Limited Liability Company,
                                  §
                                  §
              Plaintiffs,         § Case No.: _____________________
         v.                       §
                                  §
 ECOTECHWORLD, INC., a California §
 Corp., and ALEXANDER VYSOTSKY,   §
                                  §
              Defendants.

PLAINTIFFS’ ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF

       Plaintiffs Vollara LLC (“Vollara”), Vollara Concepts, LLC (“Vollara Concepts”), and

DBG Group Investments, LLC (“DBG Group”) (collectively, “Plaintiffs”) bring this action against

Defendants Ecotechworld, Inc. (“Ecotech”) and Alexander Vysotsky (“Vysotsky”) (collectively,

“Defendants”) for trademark infringement in violation of the Lanham Act, 15 U.S.C. § 1114; false

advertising in violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B), unfair competition in

violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A); trademark infringement under Texas

common law; passing off under Texas common law; and misappropriation under Texas common

law. In support of their Complaint, Plaintiffs allege as follows:

                                            PARTIES

       1.      Vollara is a limited liability company, organized under the laws of the State of

Delaware, with its principal place of business in Dallas, Texas.

       2.      Vollara Concepts is a limited liability company, organized under the laws of the

State of Delaware, with its principal place of business in Dallas, Texas.

                                                 1
     Case 3:18-cv-02779-X Document 1 Filed 10/18/18                   Page 2 of 29 PageID 2


       3.      DBG Group is a limited liability company, organized under the laws of the State of

Delaware, with its principal place of business in Dallas, Texas.

       4.      Ecotech is a corporation, organized under the laws of the State of California, with

its principal place of business located at 19525 Ventura Blvd. Unit A, Tarzana, California, 91356.

       5.      Vysotsky is an individual who, on information and belief, resides at 18930 Sherman

Way, Apt. 21, Reseda, California, 91335 and may be served with process there or anywhere else

he may be found.

                                         JURISDICTION

       6.      This Court has subject matter jurisdiction over this matter pursuant to

28 U.S.C. § 1331, 28 U.S.C. § 1338, and 28 U.S.C. § 1367.             Plaintiffs’ federal claims are

predicated on 15 U.S.C. § 1114 and 15 U.S.C. § 1125(a), and their claims arising under the laws

of the State of Texas are substantially related to their federal claims such that they form part of the

same case or controversy under Article III of the United States Constitution.

       7.      This Court has personal jurisdiction because Defendants have expressly aimed

tortious activities toward the State of Texas and established sufficient minimum contacts with

Texas by, among other things, advertising and selling infringing products bearing Plaintiffs’

trademarks to consumers within Texas through one or more highly interactive commercial

websites. Plaintiffs’ claims arise out of Defendants’ sales of infringing products to Texas

residents.

                                              VENUE

       8.      Venue is properly founded in this judicial district pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred




                                                  2
     Case 3:18-cv-02779-X Document 1 Filed 10/18/18                   Page 3 of 29 PageID 3


within this judicial district or, in the alternative, because a Defendant is subject to personal

jurisdiction in this district.

                                      FACTUAL ALLEGATIONS
                                    Plaintiffs and Their Trademarks

          9.     Plaintiffs market and sell a variety of eco-friendly technologies, such as air and

water purification devices. Plaintiffs sell their products exclusively through distributors who are

expressly authorized to sell their products.

          10.    Plaintiffs devote a significant amount of time, energy, and resources to protecting

the value of its brands, products, and reputation. By distributing their products exclusively through

authorized distributors, Plaintiffs are better able to control the quality and integrity of their

products and ensure that customers receive accurate information about them.

          11.    Plaintiffs are the owners or licensees of numerous trademarks related to brands such

as EcoQuest, Fresh Air, Vollara, activTek, Activtek Environmental, ActivePure, Fresh Air By

Ecoquest, and Ecobox (the “Plaintiffs Brands”). Plaintiffs sell products under one or more of these

brands.

                                 The Development of the EcoQuest Brand

          12.    The corporation EcoQuest International, Inc. along with its parents, subsidiaries

and/or affiliates (collectively “EcoQuest International”) manufactured and distributed air and

water purification products. From at least 2000 to 2009, EcoQuest International, or related entities

that would later become the predecessors-in-interest to Plaintiffs, manufactured and sold those

products under the EcoQuest name for direct consumer sale.

          13.    Beginning in at least 2007, EcoQuest International, or related entities that would

later become the predecessors-in-interest to Plaintiffs, also manufactured and sold air purification

products through commercial channels using the activTek mark.


                                                  3
     Case 3:18-cv-02779-X Document 1 Filed 10/18/18               Page 4 of 29 PageID 4


       14.    EcoQuest International marketed air filtration products under the ActivePure,

Activtek, Activtek Environmental, Ecoquest, and Ecobox marks.

       15.    From its inception, EcoQuest International used numerous original trademarks in

connection with the sale and distribution of its air filtration products. These trademarks helped

consumers identify EcoQuest products and distinguish them from products sold by EcoQuest

International’s competitors. From 2005 through 2008, EcoQuest International registered several

of the marks with the U.S. Patent and Trademark Office (“USPTO”), including FRESH AIR BY

ECOQUEST (Reg. Nos. 3,023,417 and 2,947,914); ECOQUEST (Reg. No. 3,062,066); ECOBOX

(Reg. No. 3,441,969); ACTIVTEK ENVIRONMENTAL (Reg. No. 3,686,657), RCI RADIANT

CATALYTIC IONIZER (Reg No. 2,966,620); and ACTIVEPURE (Reg. No. 3,427,682)

(collectively, the “EcoQuest Trademarks”).

       16.    Several of the products bearing the EcoQuest Trademarks also received designation

as “Certified Space Technology” by the United States Space Foundation (“USSF”)—a non-profit

that designates and distinguishes products derived from space-related technology. CERTIFIED

SPACE TECHNOLOGY is a certification mark registered by the USSF (Reg. No. 3,230,615).

Through certification by and licenses with USSF, the Certified Space Technology designation

permitted EcoQuest International to use the certification mark in conjunction with its ActivePure

products, which incorporate the radiant catalytic ionizer technology developed by EcoQuest

International. For instance, products such as the FreshAir Cube feature the Certified Space

Technology mark, and the certification mark has been used continually in their advertisement.

       17.    As EcoQuest International grew, it established significant goodwill in the

marketplace for its products and brand. During this time, consumers associated the EcoQuest

Trademarks with this goodwill and with EcoQuest International’s products and technology.



                                               4
     Case 3:18-cv-02779-X Document 1 Filed 10/18/18                  Page 5 of 29 PageID 5


       18.        Due to the quality and exclusive distribution of EcoQuest International’s products,

and because EcoQuest International was recognized as the source of high-quality products, the

EcoQuest Trademarks maintained substantial value.

                     Plaintiffs’ Acquisition of Assets of Ecoquest International

       19.        In 2009, DBG Group acquired the majority of EcoQuest International’s assets,

including the rights to the EcoQuest Trademarks. Plaintiffs continued using the EcoQuest

Trademarks. Plaintiffs also continue to use the CERTIFIED SPACE TECHNOLOGY mark from

the USSF in conjunction with its ActivePure products. In addition, Plaintiffs registered additional

trademarks related to existing brands and marks. These include ACTIVTEK (Reg. No. 4,715,402,

registered April 7, 2015) and ACTIVTEK ENVIRONMENTAL (Reg. No. 5,353,583, registered

December 12, 2017) (collectively, these marks and EcoQuest Trademarks will be referred to as

the “Plaintiffs Trademarks”).

       20.        Since the acquisition of EcoQuest International, Plaintiffs have devoted a

significant amount of time, energy, and resources to protecting the value of their brands, products,

and reputation.

       21.        During this period, Plaintiffs also continued to use the EcoQuest Trademarks in

commerce in connection with their products and services. Plaintiffs continued to devote a

significant amount of time, energy, and resources to protecting the value of the EcoQuest

Trademarks.

       22.        Notably, Plaintiffs continued to use the ECOQUEST mark and the FRESH AIR

BY ECOQUEST mark in commerce to identify products and services. In 2015, DBG Group

renewed the FRESH AIR BY ECOQUEST mark with the USPTO. In 2016, DBG Group renewed

the ECOQUEST mark with the USPTO.



                                                   5
     Case 3:18-cv-02779-X Document 1 Filed 10/18/18                 Page 6 of 29 PageID 6


        23.     The registration for each of the Plaintiffs Trademarks is valid, subsisting, and in

full force and effect.

        24.     Plaintiffs actively use and market the Plaintiffs Trademarks in commerce.

        25.     Due to the quality and exclusive distribution of Plaintiffs’ products, and because

Plaintiffs’ are recognized as the source of high-quality products, the Plaintiffs Trademarks have

substantial value.

                Defendants Are Creating a Likelihood of Consumer Confusion
                    By Using the Plaintiffs Trademarks on Their Website

        26.     In or around 2015, Defendants started using EcoQuest as their tradename and began

using the Plaintiffs Trademarks in connection with the advertisement and sale of products that are

very similar to products being sold and advertised by Plaintiffs. With the EcoQuest brand

(including the ACTIVTEK mark) now being marketed and used by Plaintiffs, Defendants

perpetrated a campaign to confuse consumers into thinking that Defendants—rather than

Plaintiffs—were the successors of the EcoQuest International entity and the continuation of the

EcoQuest brand.

        27.     On information and belief, Defendants’ efforts were led by Vysotsky. Vysotsky

initially registered to be an authorized Independent Distributor of Vollara in February 2015. His

status was suspended in November 2015, however, and that suspension was never lifted. Vysotsky

is not authorized to sell Vollara’s products or to use the DBG Trademarks.

        28.     Upon information and belief, Vysotsky formed Ecotech to perpetrate his campaign

to infringe Plaintiffs Trademarks and trade on the goodwill of the Plaintiffs’ brands and marks.

Vysotsky is currently listed as the registered agent for Ecotech.

        29.     On information and belief, Defendants began to misappropriate the ECOQUEST

mark by registering—in 2015 and 2016—the domain names <ecoquest.net>, <ecoquest-

                                                 6
     Case 3:18-cv-02779-X Document 1 Filed 10/18/18                  Page 7 of 29 PageID 7


usa.com>, <ecoquestusa.com>, and <ecoquestusa.net> (collectively, the “Ecoquest.net

Domains”). Defendants set up their website, accessible through all the Ecoquest.net Domains, in

a manner that falsely suggested that Defendants were the manufacturers or authorized sellers of

EcoQuest products or are otherwise affiliated with Plaintiffs. Defendants advertised and sold

products similar to those sold by Vollara on their website, every page of which contained a

banner that advertised and suggested an association with Vollara:




          30.   In addition to offering repair services and other parts and accessories at the website

located at the Ecoquest.net Domains, Defendants purported to sell new air purifiers, including

those sharing similar names and similar designs as Plaintiffs’ products. This includes items such

as the “Fresh Air Cube” and “Classic XL-15” (see the screenshots below, on the left), which are

substantially similar to Vollara’s FreshAir Cube and ClassicAir (see the screenshots below, on the

right).




                                                  7
     Case 3:18-cv-02779-X Document 1 Filed 10/18/18                Page 8 of 29 PageID 8




         31.   On March 10, 2018, an administrative panel of the World Intellectual Property

Organization concluded that, under the Uniform Domain Name Dispute Resolution Policy

(“UDRP”), Vysotsky’s use of the Ecoquest.net Domains infringed Plaintiffs’ trademarks and that

Vysotsky had registered and used the Ecoquest.net Domains in bad faith (“UDRP Decision”). The

UDRP Decision ordered that the Ecoquest.net Domains must be transferred from Vysotsky to

DBG Group, and in April 2018 the registrar GoDaddy.com, LLC transferred the Domains to DBG

Group.

                Defendants Move Their Infringing Campaign to EcoQuest.Co

         32.   Following the transfer of the Ecoquest.net Domains, Plaintiffs believed that the

Defendants campaign to infringe the Plaintiffs Trademarks and trade on the goodwill of the

Plaintiffs’ brands and marks was over. In the following weeks, however, Plaintiffs discovered that

Defendants owned and had begun using another domain—<ecoquest.co>—that directs to a

website operated by Defendants. The Defendants’ website that is hosted at <ecoquest.co> is

virtually identical in appearance to the website that was hosted at the Ecoquest.net Domains before

the Ecoquest.net Domains were transferred to DBG Group.

         33.   Beginning in approximately April 2018, the Defendants’ website—now located at

<ecoquest.co>—resumed using the Plaintiffs Trademarks to confuse and mislead consumers into

believing that Defendants are the successors of EcoQuest International or the continuation of the

EcoQuest brand when, in fact, the EcoQuest brand is now part of the Plaintiffs Trademarks. The

ECOQUEST mark appears prominently on the landing page of Defendants’ website as well as

virtually every other page of the website. The Defendants’ website also contains the same banner




                                                8
     Case 3:18-cv-02779-X Document 1 Filed 10/18/18               Page 9 of 29 PageID 9


as the website that was hosted at the Ecoquest.net Domains, which purports to associate

Defendants with Vollara.

       34.     Defendants have spread their misappropriation campaign beyond their website and

the <ecoquest.co> domain. As recently as October 2018, a Google search for “ecoquest” featured

a Google keyword ad for ecoquest.co that billed it as the “Official Website” and “In the Industry

for Over 25 Years. Space Technology Verified by NASA.”




       35.     Defendants have not been “in the Industry For Over 25 Years.” Rather, this

advertisement intends to confuse consumers into thinking that Defendants are, or are the successor

to, the original EcoQuest International and EcoQuest brand.

       36.     Elsewhere on their website, Defendants promote or promoted what they have

dubbed the “EcoQua” brand in connection with the Plaintiffs Trademarks and various products.

Defendants used or are using the EcoQua mark in numerous listings of products offered for sale

by Defendants on the Website in conjunction with the Plaintiffs Trademarks. Defendants are doing

so to capitalize on the goodwill of the confusingly similar ECOQUEST mark.

       37.     Defendants attempted to register the EcoQua mark but abandoned the registration

in January 2018.

   Defendants Are Selling Products to Consumers Through Their Website and Their Sales
        and Product Listings Infringe Plaintiffs’ Rights in the Plaintiffs Trademarks

       38.     Defendants have sold—and are currently selling—products bearing Plaintiffs

Trademarks on their website and, on information and belief, through other channels.



                                                9
      Case 3:18-cv-02779-X Document 1 Filed 10/18/18                 Page 10 of 29 PageID 10


         39.     Defendants are selling these products without authorization and in violation of

Plaintiffs’ intellectual property rights under federal and state law. Plaintiffs are not affiliated with

Defendants.

         40.     Through their unauthorized use of Plaintiffs Trademarks, Defendants have

misled—and continue to mislead—consumers into believing that they are purchasing Plaintiffs’

products.

         41.     For example, Defendants are using the ACTIVEPURE mark in connection with

products offered for sale on their website. A product listed on Defendants’ website called the “RCI

Cell 9” for DuctwoRx InDuct 2000, Scrubber Plus” contains the following product description:




See     http://www.ecoquest.co/products/RCI-CELL-9%22-for-DuctwoRx%2C-InDuct-2000%2C-

      Scrubber-Plus.html (last visited October 12, 2018).

         42.     As another example, Defendants are advertising and selling a product called “RCI

Cell FreshAir Box/Cube” that has “RCI ActivePure Cell” technology:




                                                  10
   Case 3:18-cv-02779-X Document 1 Filed 10/18/18                  Page 11 of 29 PageID 11




See http://www.ecoquest.co/products/RCI-Cell-FreshAir-Box%7B47%7DCube.html (last visited

October 12, 2018). This listing features a photo of a product that appears identical to the “FreshAir

Cube” product sold by Vollara, which contains genuine ActivePure technology:




See https://www.vollara.com/globalassets/downloads/pdf/FAC_SS_SellSheet.pdf (last visited

October 12, 2018).

       43.     As an additional example, Defendants are advertising and selling a product called

“Induct 2000” as having “activTek INDUCT 2000 with revolutionary EcoQua Technology…”:




See http://www.ecoquest.co/products/Induct-2000.html (last visited October 12, 2018).




                                                 11
   Case 3:18-cv-02779-X Document 1 Filed 10/18/18                Page 12 of 29 PageID 12


       44.     In connection with Defendants’ use of the ECOQUEST, ACTIVTEK, and

ACTIVEPURE marks, Defendants seek to mislead the public into believing that their products are

or are related to the product line formerly sold by EcoQuest International and now sold by Vollara

and DBG Group.        Defendants’ representations are intended to confuse consumers as to

Defendants’ association with Plaintiffs and Plaintiffs’ predecessor to the EcoQuest Trademarks,

EcoQuest International.

       45.     Upon information and belief, through their website, Defendants are accepting and

fulfilling orders from Texas residents for products bearing the Plaintiffs Trademarks and are

shipping products bearing the Plaintiffs Trademarks to customers located in Texas.

         Defendants’ False Advertising Trough Misappropriation of the “Certified Space
                               Technology” Certification Mark

       46.     Defendants’ website, which is accessible throughout the United States and beyond,

displays the “Certified Space Technology” mark in connection with various products advertised

and sold by Defendants.

       47.     For example, Defendants are representing that a product they advertise as the

“Fresh Air 3.1” contains “Certified Space Technology”:




                                               12
   Case 3:18-cv-02779-X Document 1 Filed 10/18/18                  Page 13 of 29 PageID 13


See http://www.ecoquest.co/products/RCI-Cell-FreshAir-Box%7B47%7DCube.html (last visited

October 12, 2018).

       48.     On information and belief, neither this product nor any product manufactured or

sold by Defendants has been designated by the USSF as Certified Space Technology.

       49.     On information and belief, Defendants are not authorized to use the USSF’s

Certified Space Technology mark in any manner.

       50.     Many of the products listed on Defendants’ website that display the Certified Space

Technology mark are products that are similar to and compete with Plaintiffs’ products.

       51.     To obtain certification, USSF requires companies, among other things, to submit

an application detailing the products’ relationship to the space industry and pay an application fee.

       52.     Being able to use the Certified Space Technology mark in connection with a

product or company provides a competitive advantage, as consumers have an interest in using

products connected to space technology.

       53.     Defendants obtained the benefit of advertising their products with the Certified

Space Technology mark without obtaining the proper certifications and licenses.

       54.     As a result of Defendants advertising and misuse of the Certified Space Technology

mark, Plaintiffs suffered damages, including, without limitation, lost sales of their products.

                        Defendants’ Illegal Sales of ActivTek Products

       55.     Upon information and belief, Defendants acquired and continue to acquire products

manufactured and sold by DBG Group under the activTek brand and/or counterfeit products

bearing the ACTIVTEK mark for the purpose of reselling the products on the Internet under the

EcoQua brand or otherwise holding Plaintiffs’ products out as Defendants’ products.




                                                 13
   Case 3:18-cv-02779-X Document 1 Filed 10/18/18               Page 14 of 29 PageID 14


         56.   Through their unauthorized use of the ACTIVTEK mark, Defendants have

misled—and continue to mislead—consumers into believing that Defendants are (1) the successors

to EcoQuest International company and brand, (2) the source of ACTIVTEK products and/or (3)

are authorized to sell Plaintiffs’ products.

         57.   Defendants are not authorized by Plaintiffs to sell products bearing the ACTIVTEK

marks.

         58.   Defendants’ website lists a line of “activTek INDUCT” products purporting to

contain technology developed by and belonging to Defendants as “EcoQua.”

         59.   For instance, in a product listing for a product called the “activTek Induct 750,”

Defendants assert that the product is “[a]rmed with th[e] original EcoQua technology.”




See http://www.ecoquest.co/products/InDuct-750.html (last visited October 12, 2018).

         60.   Listings for other products on Defendants’ website, such as the “activTek INDUCT

2000: and the “activTek INDUCT 500,” represent that the products feature “revolutionary” or

“innovative” EcoQua technology.




                                               14
    Case 3:18-cv-02779-X Document 1 Filed 10/18/18                 Page 15 of 29 PageID 15


          61.   These “activTek INDUCT” products, along with the “Induct500,” “Induct5000,”

and “Induct1000,” use the ACTIVTEK mark to mislead consumers into believing that Defendants

are authorized to manufacture and sell genuine products of the line of air filtration products

previously offered by EcoQuest International, which was acquired and continuously marketed by

Plaintiffs. Defendants are not affiliated in any way with Plaintiffs, and Defendants did not develop

technology that consumers associate with ACTIVTEK products.

                           Plaintiffs Have Suffered Substantial Harm

          62.   As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, irreparable harm to their goodwill, business, and to the Plaintiffs Trademarks.

          63.   Defendants’ conduct was knowing, intentional, willful, malicious, wanton, and

contrary to law.

          64.   Plaintiffs are entitled to injunctive relief because Defendants will otherwise

continue to unlawfully sell Plaintiffs’ products under Defendants’ brands and unlawfully sell

Defendants’ products under Plaintiffs’ brands. Defendants’ ongoing illegal conduct has caused,

and will continue to cause, irreparable harm to Plaintiffs’ goodwill, and has caused, and will

continue to cause, Plaintiffs to lose business.

                                   FIRST CAUSE OF ACTION
                                     Trademark Infringement
                                         15 U.S.C. § 1114

          65.   Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

          66.   Plaintiffs are the owners of the Plaintiffs Trademarks.

          67.   Plaintiffs have registered the Plaintiffs Trademarks with the USPTO.

          68.   The Plaintiffs Trademarks are valid and subsisting trademarks in full force and

effect.
                                                  15
   Case 3:18-cv-02779-X Document 1 Filed 10/18/18                 Page 16 of 29 PageID 16


       69.     Defendants willfully and knowingly used, and continue to use, the Plaintiffs

Trademarks in commerce on their website and elsewhere on the Internet for the purpose of selling

Defendants’ products without the consent of Plaintiffs.

       70.     Defendants’ use of the Plaintiffs Trademarks in connection with their unauthorized

sale of products is likely to cause consumer confusion, cause mistake, or deceive consumers

because it suggests that the products offered for sale by Defendants are the same as Plaintiffs’

products legitimately bearing the Plaintiffs Trademarks, or that they originate from, are sponsored

by, authorized by, approved by, or otherwise connected with Plaintiffs.

       71.     The products sold by Defendants, in fact, are not Plaintiffs’ genuine and authentic

products and they are not sponsored by, approved by, or otherwise connected with Plaintiffs.

       72.     Defendants’ unauthorized use of the Plaintiffs Trademarks has materially damaged

the value of the Plaintiffs Trademarks, caused significant damage to Plaintiffs’ business relations,

and infringed on the Plaintiffs Trademarks.

       73.     As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, great damage, including to their business, goodwill, reputation, and profits in

an amount to be proven at trial.

       74.     Plaintiffs are entitled to recover damages caused by Defendants’ infringement of

the Plaintiffs Trademarks and to disgorge Defendants’ profits from their willfully infringing sales

and unjust enrichment.

       75.     Pursuant to 15 U.S.C. § 1116, Plaintiffs are entitled to injunctive relief enjoining

Defendants’ infringing conduct.

       76.     Pursuant to 15 U.S.C. § 1117(a), Plaintiffs are entitled to enhanced damages and an

award of attorneys’ fees.



                                                16
    Case 3:18-cv-02779-X Document 1 Filed 10/18/18                Page 17 of 29 PageID 17


                              SECOND CAUSE OF ACTION
                    False Advertising Regarding the Plaintiffs Trademarks
                                   15 U.S.C. § 1125(a)(1)(b)

       77.     Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       78.     Plaintiffs are the owners and/or licensees of the Plaintiffs Trademarks, which are

inherently distinctive marks and have otherwise become distinctive through acquiring secondary

meaning by the consuming public. Plaintiffs are widely recognized as the designated source of

goods bearing the Plaintiffs Trademarks.

       79.     Plaintiffs have registered the Plaintiffs Trademarks with the USPTO, and the

Plaintiffs Trademarks are valid and subsisting trademarks in full force and effect.

       80.     Defendants’ unauthorized and deceptive use of the Plaintiffs Trademarks on their

website and elsewhere on the Internet is material and likely to influence consumers to purchase

the products, as consumers are likely to believe that products advertised by Defendants using the

Plaintiffs Trademarks are genuine and authentic Plaintiffs’ products and originate from, or are

sponsored by, authorized by, approved by, or otherwise connected with Plaintiffs.

       81.     In addition, Defendants’ unauthorized and deceptive use of the Plaintiffs

Trademarks on their website and elsewhere on the Internet is material and likely to influence

consumers to purchase Defendants’ products, as consumers are likely to falsely believe that

products bearing the Plaintiffs Trademarks have been developed and manufactured by Defendants.

       82.     Defendants are not affiliated in any way with Plaintiffs, and Defendants have not

developed or manufactured any products containing Plaintiffs’ proprietary ActivePure technology.

       83.     Defendants’ unauthorized sale of products bearing the Plaintiffs Trademarks and

unauthorized use of the Plaintiffs Trademarks in advertising have materially damaged the value of

the Plaintiffs Trademarks and caused significant damage to Plaintiffs’ business relations.
                                                17
    Case 3:18-cv-02779-X Document 1 Filed 10/18/18                Page 18 of 29 PageID 18


       84.     As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, great damage, including to its business, goodwill, reputation, and profits in an

amount to be proven at trial.

       85.     Pursuant to 15 U.S.C. § 1116, Plaintiffs are entitled to injunctive relief enjoining

Defendants’ infringing conduct.

       86.     Pursuant to 15 U.S.C. § 1117(a), Plaintiffs are entitled to enhanced damages and an

award of attorneys’ fees.

                                THIRD CAUSE OF ACTION
                False Advertising Regarding Certified Space Technology Mark
                                    15 U.S.C. § 1125(a)(1)(b)

       87.     Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       88.     USSF is the owner of the CERTIFIED SPACE TECHNOLOGY (Reg. No.

3,322,368) certification mark.

       89.     Plaintiffs are authorized by USSF to use the Certified Space Technology mark on

various products.

       90.     On information and belief, Defendants are not authorized by the USSF to use the

Certified Space Technology mark on any products or in any manner.

       91.     In their advertisements on their website and elsewhere on the Internet, Defendants

have willfully and knowingly used the CERTIFIED SPACE TECHNOLOGY mark in interstate

commerce in connection with the sale and advertising of Defendants’ products.

       92.     Defendants’ unauthorized and misleading use of the CERTIFIED SPACE

TECHNOLOGY mark on the Website and elsewhere on the Internet is material and likely to

influence consumers to purchase the products, as consumers are likely to believe that products



                                                18
    Case 3:18-cv-02779-X Document 1 Filed 10/18/18                Page 19 of 29 PageID 19


advertised by Defendants meet the standards for CERTIFIED SPACE TECHNOLOGY

maintained by USSF.

       93.     Defendants’ use of the CERTIFIED SPACE TECHNOLOGY mark provides a

competitive advantage for Defendants because consumers who false believe that Defendants’

products are meet the certification requirements of USSF are more likely to purchase Defendants’

products.

       94.     Plaintiffs have been damaged and have lost sales to Defendants as a result of

Defendants’ false advertising using the CERTIFIED SPACE TECHNOLOGY mark.

       95.     Pursuant to 15 U.S.C. § 1116, Plaintiffs are entitled to injunctive relief enjoining

Defendants’ infringing conduct.

       96.     Pursuant to 15 U.S.C. § 1117(a), Plaintiffs are entitled to enhanced damages and an

award of attorneys’ fees.

                                FOURTH CAUSE OF ACTION
                                Unfair Competition (Passing Off)
                                       15 U.S.C. § 1125(a)

       97.     Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       98.     Plaintiffs are the owners and/or licensees of the Plaintiffs Trademarks, which are

inherently distinctive marks and have otherwise become distinctive through acquiring secondary

meaning by the consuming public. Plaintiffs are widely recognized as the designated source of

goods bearing the Plaintiffs Trademarks.

       99.     Plaintiffs have registered the Plaintiffs Trademarks with the USPTO, and the

Plaintiffs Trademarks are valid and subsisting trademarks in full force and effect.

       100.    Defendants have willfully and knowingly used the Plaintiffs Trademarks in

commerce through the sale and advertising of products without the consent of Plaintiffs.
                                                19
    Case 3:18-cv-02779-X Document 1 Filed 10/18/18                Page 20 of 29 PageID 20


        101.    Defendants’ use of the Plaintiffs Trademarks in connection with their unauthorized

sale and advertising of products is likely to cause consumer confusion, cause mistake, or deceive

an appreciable number of ordinarily prudent purchasers as to the affiliation, connection,

association, sponsorship, or approval of Defendants’ products because it misrepresents that the

products and technology offered for sale by Defendants originate from, or are sponsored by,

authorized by, approved by, or otherwise connected with Plaintiffs.

        102.    Defendants’ unauthorized sale of products bearing the Plaintiffs Trademarks

(and/or sale of counterfeit products) and unauthorized use of the Plaintiffs Trademarks in

advertising have materially damaged the value of the Plaintiffs Trademarks and caused damage to

Plaintiffs’ business relations.

        103.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, great damage, including to their business, goodwill, reputation, and profits in

an amount to be proven at trial.

        104.    Pursuant to 15 U.S.C. § 1116, Plaintiffs are entitled to injunctive relief enjoining

Defendants’ infringing conduct.

        105.    Pursuant to 15 U.S.C. § 1117(a), Plaintiffs are entitled to enhanced damages and an

award of attorneys’ fees.

                                  FIFTH CAUSE OF ACTION
                            Unfair Competition (Reverse Passing Off)
                                      15 U.S.C. § 1125(a)

        106.    Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

        107.    Plaintiffs are the owners and/or licensees of the Plaintiffs Trademarks (including

the ACTIVTEK and ACTIVEPURE marks), which are inherently distinctive marks and have

otherwise become distinctive through acquiring secondary meaning by the consuming public.
                                                 20
   Case 3:18-cv-02779-X Document 1 Filed 10/18/18                 Page 21 of 29 PageID 21


Plaintiffs are widely recognized as the designated source of goods bearing the Plaintiffs

Trademarks.

       108.    Plaintiffs have registered the Plaintiffs Trademarks with the USPTO, and the

Plaintiffs Trademarks are valid and subsisting trademarks in full force and effect.

       109.    Defendants have willfully and knowingly used the Plaintiffs Trademarks in

commerce through the sale and advertising of products without the consent of Plaintiffs.

       110.    Defendants are offering products for sale under the ACTIVTEK mark that, on

information and belief, originate from Plaintiffs and contain technology proprietary to Plaintiffs.

Defendants’ offers and advertisements to sell these goods falsely designate the goods as originating

from Defendants, including, without limitation, as part of Defendants’ EcoQua brand.

       111.    Defendants’ unauthorized and deceptive use of the Plaintiffs Trademarks in

connection with their unauthorized sale and advertising of products is likely to cause consumer

confusion, cause mistake, or deceive an appreciable number of ordinarily prudent purchasers as to

the affiliation, connection, association, sponsorship, or approval of Plaintiffs because it falsely

suggests that products sold by Defendants that were manufactured and developed by Plaintiffs

were developed and manufactured by Defendants.

       112.    Defendants are not affiliated in any way with Plaintiffs, and Defendants have not

developed or manufactured activTek products or any other products containing Plaintiffs’

proprietary ActivePure technology.

       113.    Defendants’ unauthorized sale of products bearing the Plaintiffs Trademarks, and

unauthorized use of the Plaintiffs Trademarks in advertising, have materially damaged the value

of the Plaintiffs Trademarks and caused significant damage to Plaintiffs’ business relations.




                                                21
    Case 3:18-cv-02779-X Document 1 Filed 10/18/18                 Page 22 of 29 PageID 22


          114.   As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, great damage, including to their business, goodwill, reputation, and profits in

an amount to be proven at trial.

          115.   Pursuant to 15 U.S.C. § 1116, Plaintiffs are entitled to injunctive relief enjoining

Defendants’ infringing conduct.

          116.   Pursuant to 15 U.S.C. § 1117(a), Plaintiffs are entitled to enhanced damages and an

award of attorneys’ fees.

                                SIXTH CAUSE OF ACTION
                         Texas Common Law Trademark Infringement

          117.   Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

          118.   This claim arises under the laws of the State of Texas.

          119.   Plaintiffs are the owners and licensees of the Plaintiffs Trademarks, which are

distinctive inherently distinctive marks and have otherwise become distinctive through acquiring

secondary meaning by the consuming public. As such, the Plaintiffs Trademarks are the means

by which Plaintiffs’ products and services are distinguished from others in the marketplace

throughout the United States, including Texas.

          120.   Plaintiffs have expended substantial time, effort, money, and resources advertising

and promoting their products and services under the Plaintiffs Trademarks. Products bearing the

Plaintiffs Trademarks are sold by Plaintiffs throughout the United States, including Texas.

Plaintiffs are widely recognized as the designated source of goods bearing the Plaintiffs

Trademarks.

          121.   The Plaintiffs Trademarks are valid and subsisting trademarks in full force and

effect.


                                                  22
   Case 3:18-cv-02779-X Document 1 Filed 10/18/18                Page 23 of 29 PageID 23


       122.    Defendants willfully and knowingly used, and continue to use, the Plaintiffs

Trademarks in commerce on their website and elsewhere on the Internet for the purpose of selling

Defendants’ products without the consent of Plaintiffs.

       123.    Defendants’ use of the Plaintiffs Trademarks in connection with their unauthorized

sale of products is likely to cause consumer confusion, cause mistake, or deceive consumers

because it suggests that the products offered for sale by Defendants are the same as Plaintiffs’

products legitimately bearing the Plaintiffs Trademarks or that they originate from, are sponsored

by, authorized by, approved by or otherwise connected with Plaintiffs.

       124.    The products sold by Defendants, in fact, are not Plaintiffs’ genuine and authentic

products and they are not sponsored by, approved by, or otherwise connected with Plaintiffs.

       125.    Defendants’ unauthorized sale of products bearing the Plaintiffs Trademarks and

unauthorized use of the Plaintiffs Trademarks in advertising have materially damaged the value of

the Plaintiffs Trademarks and caused significant damage to Plaintiffs’ business relations.

       126.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, great damage, including to their business, goodwill, reputation, and profits in

an amount to be proven at trial.

       127.    Plaintiffs are entitled to recover damages caused by Defendants’ infringement of

the Plaintiffs Trademarks and to disgorge Defendants’ profits from their willfully infringing sales

and unjust enrichment.

       128.    In harming Plaintiffs, Defendants have acted with willful misconduct and actual

malice. Accordingly, Plaintiffs are entitled to an award of punitive damages.




                                                23
    Case 3:18-cv-02779-X Document 1 Filed 10/18/18               Page 24 of 29 PageID 24


                             SEVENTH CAUSE OF ACTION
                    Texas Common Law Unfair Competition (Passing Off)

       129.    Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       130.    This claim arises under the laws of the State of Texas.

       131.    Plaintiffs are the owners and licensees of the Plaintiffs Trademarks, which are

distinctive inherently distinctive marks and have otherwise become distinctive through acquiring

secondary meaning by the consuming public. As such, the Plaintiffs Trademarks are the means by

which Plaintiffs’ products and services are distinguished from others in the marketplace

throughout the United States, including Texas.

       132.    Plaintiffs have expended substantial time, effort, money, and resources advertising

and promoting their products and services under the Plaintiffs Trademarks. Products bearing the

Plaintiffs Trademarks are sold by Plaintiffs throughout the United States, including Texas.

Plaintiffs are widely recognized in Texas as the designated source of goods bearing the Plaintiffs

Trademarks.

       133.    Defendants have willfully and knowingly used the Plaintiffs Trademarks in

commerce through the sale and advertising of products without the consent of Plaintiffs throughout

the United States, including Texas.

       134.    Defendants’ use of the Plaintiffs Trademarks in connection with their unauthorized

sale and advertising of products is likely to cause consumer confusion, cause mistake, or deceive

an appreciable number of ordinarily prudent purchasers as to the affiliation, connection,

association, sponsorship, or approval of Defendants’ products because it misrepresents that the

products offered for sale by Defendants originate from, or are sponsored by, authorized by,

approved by or otherwise connected with Plaintiffs.


                                                 24
    Case 3:18-cv-02779-X Document 1 Filed 10/18/18                Page 25 of 29 PageID 25


       135.    Defendants’ unauthorized sale of products bearing the Plaintiffs Trademarks and

unauthorized use of the Plaintiffs Trademarks in advertising have materially damaged the value of

the Plaintiffs Trademarks and caused significant damage to Plaintiffs’ business relations.

       136.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, great damage, including to their business, goodwill, reputation, and profits in

an amount to be proven at trial.

       137.    In harming Plaintiffs, Defendants have acted with willful misconduct and actual

malice. Accordingly, Plaintiffs are entitled to an award of punitive damages.

                            EIGHTH CAUSE OF ACTION
                 Texas Common Law Unfair Competition (Misappropriation)

       138.    Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       139.    This claim arises under the laws of the State of Texas.

       140.    Plaintiffs are the owners and licensees of the Plaintiffs Trademarks.

       141.    Plaintiffs have registered the Plaintiffs Trademarks with the USPTO.

       142.    Plaintiffs are the owners and licensees of the Plaintiffs Trademarks, which are

inherently distinctive marks and have otherwise become distinctive through acquiring secondary

meaning by the consuming public. As such, the Plaintiffs Trademarks are the means by which

Plaintiffs’ products and services are distinguished from others in the marketplace throughout the

United States, including Texas.

       143.     Plaintiffs have expended substantial time, effort, money, and resources advertising

and promoting their products and services under the Plaintiffs Trademarks. Products bearing the

Plaintiffs Trademarks are sold by Plaintiffs throughout the United States, including Texas.




                                                25
   Case 3:18-cv-02779-X Document 1 Filed 10/18/18                  Page 26 of 29 PageID 26


Plaintiffs are widely recognized in Texas as the designated source of goods bearing the Plaintiffs

Trademarks.

       144.    Defendants willfully and knowingly used the Plaintiffs Trademarks in commerce

through the sale and advertising of products in competition with Plaintiffs without the consent of

Plaintiffs throughout the United States, including Texas.

       145.    Defendants’ use of the Plaintiffs Trademarks in connection with their unauthorized

sale and advertising of products is likely to cause consumer confusion, cause mistake, or deceive

an appreciable number of ordinarily prudent purchasers as to the affiliation, connection,

association, sponsorship, or approval of Plaintiffs’ products because it misrepresents that the

products offered for sale by Defendants originate from, or are sponsored by, authorized by,

approved by or otherwise connected with Plaintiffs and their predecessor EcoQuest International.

       146.    Likewise, Defendants use of the Plaintiffs Trademarks misrepresents that products

sold by Defendants that actually do originate from Plaintiffs originate from Defendants or are

otherwise connected with products and technology developed and manufactured by Defendants.

       147.    In doing so, Defendants free ride off of Plaintiffs’ time, labor, skill, and money.

       148.    Defendants’ unauthorized sale of products bearing the Plaintiffs Trademarks and

unauthorized use of the Plaintiffs Trademarks in advertising have materially damaged the value of

the Plaintiffs Trademarks and caused significant damage to Plaintiffs’ business relations.

       149.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, great damage, including to their business, goodwill, reputation, and profits in

an amount to be proven at trial.

       150.    In harming Plaintiffs, Defendants have acted with willful misconduct and actual

malice. Accordingly, Plaintiffs are entitled to an award of punitive damages.



                                                26
   Case 3:18-cv-02779-X Document 1 Filed 10/18/18                    Page 27 of 29 PageID 27


                                  CONDITIONS PRECEDENT

       151.    All conditions precedent to Plaintiffs’ claims for relief, if any, have occurred or

have been performed.

                             REQUEST FOR ATTORNEYS’ FEES

       152.    Plaintiffs are entitled to recover its attorneys’ fees and costs for this action, pursuant

to the federal and state law identified herein, and Plaintiffs hereby seek such recovery from

Defendants of all their reasonable and necessary attorneys’ fees and costs for prosecuting this

action and obtaining the relief requested herein.

                                         JURY DEMAND

       153.    Plaintiffs demand a trial by jury on all claims and issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment as follows:

       A.      Judgment in favor of Plaintiffs and against Defendants in an amount to be

determined at trial including, but not limited to, compensatory damages, statutory damages, treble

damages, attorneys’ fees, restitution, including disgorgement of profits, punitive damages, and pre-

judgment and post-judgment interest, as permitted by law;

       B.      That a permanent injunction be issued enjoining Defendants and any employees,

agents, servants, officers, representatives, directors, attorneys, successors, affiliates, assigns, any

and all other entities owned or controlled by Defendants, and all of those in active concert and

participation with Defendants (the “Enjoined Parties”) as follows:

               i)      Prohibiting the Enjoined Parties from advertising or selling, via the Internet
                       or otherwise, all Plaintiffs’ products,

               ii)     Prohibiting the Enjoined Parties from advertising or selling, via the Internet
                       or otherwise, all Defendants’ products that contain or purport to contain
                       Plaintiffs’ proprietary technology,


                                                  27
   Case 3:18-cv-02779-X Document 1 Filed 10/18/18               Page 28 of 29 PageID 28


             iii)    Prohibiting the Enjoined Parties from using any of the Plaintiffs Trademarks
                     in any manner, including advertising on the Internet,

             iv)     Prohibiting the Enjoined Parties from importing, exporting, manufacturing,
                     producing, distributing, circulating, selling, offering to sell, advertising,
                     promoting, or displaying any and all Plaintiffs’ products as well as any
                     products bearing any of the Plaintiffs Trademarks,

             v)      Prohibiting the Enjoined Parties from disposing of, destroying, altering,
                     moving, removing, concealing, or tampering with any records related to any
                     products sold by them which contain the Plaintiffs Trademarks, including:
                     invoices, correspondence with vendors and distributors, bank records,
                     account books, financial statements, purchase contracts, sales receipts, and
                     any other records that would reflect the source of the products that
                     Defendants have sold bearing these trademarks,

             vi)     Requiring the Enjoined Parties to take all action to remove from the
                     Enjoined Parties’ websites any reference to any of Plaintiffs’ products and
                     any of the Plaintiffs Trademarks,

             vii)    Requiring the Enjoined Parties to take all action, including but not limited
                     to, requesting removal from the Internet search engines (such as Google,
                     Yahoo!, and Bing), to remove from the Internet any of the Plaintiffs
                     Trademarks which associate Plaintiffs’ products or the Plaintiffs
                     Trademarks with the Enjoined Parties or the Enjoined Parties’ website(s),
                     and

             viii)   Requiring the Enjoined Parties to take all action to remove the Plaintiffs
                     Trademarks from the Internet, including from the website
                     www.ecoquest.co;
      C.     An award of attorneys’ fees, costs, and expenses; and
      D.     Such other and further relief as the Court deems just, equitable and proper.




Dated: October 18, 2018                     Respectfully submitted,


                                            By: /s/ Martin E. Rose
                                            Martin E. Rose
                                            State Bar No. 17253100
                                            mrose@rosewalker.com
                                            Ben A. West
                                            State Bar No. 24084074
                                            bwest@rosewalker.com
                                            ROSE•WALKER, L.L.P.
                                              28
Case 3:18-cv-02779-X Document 1 Filed 10/18/18    Page 29 of 29 PageID 29


                                3500 Maple Ave., Suite 1200
                                Dallas, Texas 75219
                                Telephone: (214) 752-8600
                                Facsimile: (214) 752-8700

                                Adam C. Sherman
                                acsherman@vorys.com
                                VORYS, SATER, SEYMOUR AND PEASE LLP
                                301 East Fourth Street
                                Suite 3500, Great American Tower
                                Cincinnati, Ohio 45202
                                Telephone: 513.723.4680
                                Facsimile: 513.852.8468

                                ATTORNEYS FOR PLAINTIFFS




                                  29
